Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151943                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  RONALD W. LECH II,                                                                                                  Justices
           Plaintiff/Counter-Defendant-
           Appellee,
  v                                                                 SC: 151943
                                                                    COA: 320028
                                                                    Livingston CC: 08-024045-CH
  HUNTMORE ESTATES
  CONDOMINIUM ASSOCIATION,
          Defendant/Counter-Plaintiff,
  and
  JACOBSON ORE CREEK LAND
  DEVELOPMENT, L.L.C., and SCOTT R.
  JACOBSON, d/b/a S.R. JACOBSON
  LAND DEVELOPMENT, L.L.C.,
            Defendants-Appellants.

  ______________________________________/

         On order of the Court, the application for leave to appeal the April 16, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Section IV of the Court of Appeals
  judgment, and we REMAND this case to the Court of Appeals for reconsideration. On
  remand, the Court of Appeals shall consider whether its decision that the defendants are
  not entitled to post-judgment interest under MCL 600.6013 on their sanctions award is
  consistent with Ayar v Foodland Distributors, 472 Mich. 713, 717 (2005). In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2016
           a0126
                                                                               Clerk